         Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 1 of 15




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

         v.
                                                                 CRIMINAL ACTION
 WILLIAM BUCCI,                                                  NO. 14-191

                           Defendant.


                                            OPINION

Slomsky, J.                                                                       March 23, 2021

I.      INTRODUCTION

        Defendant William Bucci, who is serving a 78-month sentence, moves to reduce his

sentence to time-served pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 113.) In his Motion,

Defendant avers that “a reduction in sentence is warranted because of [his] life-threatening medical

condition and the drastic treatment that is required.” (Id. at 3.) He asks the Court to grant his

Motion because his “medical condition and the required treatment of it satisfy the ‘extraordinary

and compelling reasons’ standard set forth [in] § 3582(c)(1)(A)(i),” and “[t]he procedural

requirements of his BOP home confinement are at times interfering with his scheduled treatments

. . . .” (Id. at 4.) Defendant also contends that reducing his sentence to time-served “equates to a

sentence that is sufficient but not greater than necessary” under the 18 U.S.C. § 3553(a) sentencing

factors. (Id. at 11.)

        The Government opposes Defendant’s Motion, stating that the Bureau of Prisons’ (“BOP”)

alleged interference with Defendant’s medical treatments is not an “‘extraordinary and compelling

reason’ to end his sentence,” and “[a]ny concern he has about his access to treatment at this time

may readily be addressed” through alternative BOP procedures. (Doc. No. 115 at 4, 7.) The

Government also notes that consideration of the § 3553(a) sentencing factors weigh against


                                                 1
           Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 2 of 15




granting the Motion because “defendant’s criminal conduct was outrageous and ongoing, . . . he

remains a danger to the community,” and nine of his victims “vigorously oppose any further

reduction in [his] sentence.” (Id. at 5-6.)

          For reasons stated infra, Defendant’s Motion to Reduce Sentence (Doc. No. 113) will be

denied.

II.       BACKGROUND

          A.     Defendant’s Prior Convictions

          Defendant Bucci is presently serving a 78-month sentence for engaging in a “long-running

scheme to defraud his clients, friends, family members, and others out of more than $3 million by

convincing them to invest in, or loan him money for, non-existent business ventures.” (Doc. No.

86 at 1.) Starting in 2004, Defendant convinced several individuals to invest in a non-existent

olive oil and wine business, promised them “a rate of return of at least 10% on the investment, and

“falsely guaranteed . . . that he would repay principal and interest.” (Doc. No. 16 at 3 ¶ 6; see also

id. ¶ 7.) Defendant also told several individuals that he was purchasing real estate, convinced them

to invest in this venture, and “falsely represented that he would be able to pay the victims back

after he closed the real estate deal.” (Id. at 8 ¶ 5.) Defendant convinced a total of 28 victims to

“entrust[] in excess of $3.2 million” with him for these fraudulent business ventures. (Id. at 9 ¶

11.) In addition to defrauding numerous victims, Defendant filed fraudulent tax returns for the

years 2007 through 2011. (See id. at 12-16.)

          On June 8, 2016, Defendant pled guilty to (1) securities fraud, in violation of 15 U.S.C.

§§ 78j(b), 78ff and 17 C.F.R. § 240.10b-5 (Count 1); (2) mail fraud, in violation of 18 U.S.C.

§ 1341 (Counts 2-5); and (3) mortgage fraud, in violation of 18 U.S.C. § 1014 (Count 11). (See

Doc. No. 95 at 1.) Defendant also pled nolo contendere to subscribing false income tax returns, in

violation of 26 U.S.C. § 7206(1) (Counts 6-10). (See id.) On April 24, 2017, the Court sentenced

                                                  2
         Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 3 of 15




Defendant to a total of 78-months’ imprisonment on all Counts,1 followed by 5 years’ supervised

release. (See id. at 2-3.)

        On June 23, 2017, Defendant began serving his 78-month sentence at Federal Correctional

Institution (“FCI”) Schuylkill. (See Doc. No. 113 at 7.) In March 2020, Defendant noticed “a

growing mass on the right side of his neck . . . . reported the mass to the medical staff at FCI

Schuylkill,” and allegedly received no treatment for it. (Id. at 8.) Thereafter, Defendant sent a

request for compassionate release to the Warden of FCI Schuylkill “due to increased susceptibility

to death or serious illness due to COVID-19.” (Id. at 6.) The request was granted, and on

September 10, 2020, the BOP released Defendant from FCI Schuylkill “to serve the remainder of

his term of imprisonment on home confinement.” (Id. at 8.) Defendant has served approximately

43 months of his total sentence, and by Defendant’s calculation, with good time credit his sentence

is projected to end on January 4, 2023. (See id. at 7-8.)

        B.      Defendant’s Instant Motion to Reduce His Sentence Pursuant to 18 U.S.C.
                § 3582(c)(1)(A)(i)

        On February 4, 2021, Defendant filed the instant Motion to Reduce Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 113.) In the Motion, Defendant asks the Court to reduce

his sentence to time-served “[b]ecause the Bureau of Prisons can grant [Defendant] no further

relief” and because “[t]he BOP’s home confinement program has thus far operated in a manner

that has interfered with the diagnosis and treatment of [his] cancer.” (Id. at 6, 10.) After being

released to home confinement to serve the remainder of his sentence, Defendant avers he sought

permission from the BOP “to go to visit with his primary care physician” but “permission to see

his doctor took a month to receive.” (Id. at 8.) On December 29, 2020, after seeing his physician,


1
    Specifically, the Court sentenced Defendant to a term of 78 months’ imprisonment on Counts
    1-5 and 11 to run concurrently to each other, and a term of 36 months’ imprisonment on Counts
    6-10 to run concurrently to each other and to Counts 1-5 and 11. (See Doc. No. 95 at 2.)
                                                 3
         Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 4 of 15




an MRI was performed on Defendant. (See id.) The results of the MRI prompted Defendant’s

physician to refer him to an otolaryngology oncologist at Jefferson Medical Center in Philadelphia,

who diagnosed Defendant with stage 3 squamous cell carcinoma. (See id. at 4, 9, 35, 40.)

        Since receiving this diagnosis, Defendant alleges that “he has had daily problems with the

BOP procedure for leaving his house each day to go for his chemoradiation treatment.” (Id. at 10.)

While “[h]e has sent the schedule for his treatments by email to the coordinator of his home

confinement on more than one occasion,” Defendant states that “each morning, when he has called

to say that he is leaving the house to go to Jefferson Hospital for his treatment, he has been told

that the approval to go is not in the system and he may not go.” (Id.)

        Based on his cancer diagnosis and treatment approval issues, Defendant claims that his

sentenced should be reduced to time-served. (See id. at 4.) He avers that “extraordinary and

compelling reasons for a sentence reduction exist” under the United States Sentencing Guideline

application notes “as a result of [him] ‘suffering from a serious physical or medical condition.’”

(Id. at 9.) In addition, Defendant contends he has “met many of the original sentencing goals of

18 U.S.C. § 3553(a).” (Id. at 10.) He understands that he “could be spending the entirety of his

sentence incarcerated at a BOP facility” rather than in home confinement which, according to

Defendant, “strengthens his resolve to respect the law and avoid future crimes.” (Id. at 11.)

Defendant also asserts that “[r]educing his sentence would not endanger the public” because his

“age and medical condition make it highly improbable that he would commit any future crime.”

(Id.)

        C.     The Government’s Response in Opposition to Defendant’s Motion

        On March 4, 2021, the Government filed a Response in Opposition to the instant Motion,

in which it asks the Court to deny Defendant’s Motion for several reasons. (See Doc. No. 115.)

First, the Government argues that Defendant “has not provided any compelling reason for such
                                                4
         Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 5 of 15




extraordinary relief” because, despite his cancer diagnosis, “complaints regarding the current

conditions of his modest degree of confinement” are not “extraordinary and compelling” reasons

to reduce his sentence further. (Id. at 1, 4-5.) Second, it notes that Defendant’s complaints about

BOP home confinement approval procedures can be remedied through alternative channels that he

has not attempted to use. 2 (See id. at 5.) Third, the Government avers that relief is not warranted

under the § 3553(a) sentencing factors because Defendant’s criminal conduct “was outrageous and

ongoing, and he remains a danger to the community.” (Id.) Notably, nine of Defendant’s victims

reached out and “vigorously oppose any further reduction in [his] sentence.” 3 (Id. at 6.) “In these

circumstances,” the Government thus contends “that [Defendant] continues to present a danger of

financial harm to the community, and that reduction of the sentence would not fulfill the purposes

of sentencing.” (Id. at 7.)




2
    The Government notes that Defendant can seek to obtain expedited responses to administrative
    requests pursuant to 28 C.F.R. § 542.18, which “provide[s] for an expedited response to
    administrative requests ‘determined to be of an emergency nature which threatens the inmate’s
    immediate health or welfare.’” (Doc. No. 115 at 5.)
3
    The Government includes the following excerpts from some of the victims:

       Victim M.B. wrote: “Bucci’s actions to defraud his family, friends, and long-time
       associates . . . were totally devoid of compassion. Many of us are still dealing with
       the financial impacts of Mr. Bucci’s actions, and will be for some time to come.”
       Victim D.L. wrote: “Bucci maliciously lured many of his friends and acquaintances
       out of millions of dollars for his own personal greed.” And victim J.B. wrote: “He
       destroyed countless lives during his years of being a despicable human being and
       thief.” According to victim D.Y.: “Bill Bucci exploited his friends, family, clergy
       and people with special-needs – every one of them with much fewer means than
       he. He has not expressed remorse or hinted of any responsibility for his actions.”

    (Doc. No. 115 at 6-7.)
                                                 5
            Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 6 of 15




III.      DISCUSSION

          A.      The Analytical Framework Regarding Motions for Compassionate Release
                  Pursuant to § 3582(c)

          Generally, a district court “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). There are, however, “a few narrow exceptions” to this general

“rule of finality[,]” Freeman v. United States, 564 U.S. 522, 526 (2011), including the

compassionate release statute, § 3582(c)(1)(A). As amended by the recently enacted First Step

Act, § 3582(c)(1)(A) empowers a district court to modify a term of imprisonment on a defendant’s

motion after the defendant has exhausted his administrative remedies. 4 See § 3582(c)(1)(A)(i).

The statute provides, in part, that a court:

          [M]ay reduce the term of imprisonment (and may impose a term of probation or
          supervised release with or without conditions that does not exceed the unserved
          portion of the original term of imprisonment), after considering the factors set forth
          in [§ 3553(a)] to the extent that they are applicable, if it finds that—


4
       A defendant may file a motion for compassionate release directly with a district court after he
       “has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A). In
       other words, before a defendant can make such a request to the court, he “must at least ask the
       Bureau of Prisons (BOP) to do so on [his] behalf and give [the] BOP thirty days to respond[,]”
       United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020), and if the BOP does respond adversely
       within the thirty days, to then exhaust any available administrative appeals during that period.
       See § 3582(c)(1)(A).

       Here, Defendant has met the exhaustion requirement before filing his Motion. The Motion
       states as follows:

          Mr. Bucci made a request for compassionate release from FCI Schuykill [sic] in
          2020 due to increased susceptibility to death or serious illness due to COVID-19.
          That request was granted and he was placed on home confinement by the Bureau
          of Prisons. . . . Because the Bureau of Prisons can grant Mr. Bucci no further relief,
          the issue of compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is ripe
          for consideration.

       (Doc. No. 113 at 6.) The Government does not dispute that Defendant “made an earlier request
       to the warden and his motion is authorized under the statute.” (Doc. No. 115 at 2 n.1.)
                                                    6
        Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 7 of 15




                        (i) extraordinary and compelling reasons warrant such a
                            reduction; . . .

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission[.]

§ 3582(c)(1)(A). Congress, however, has not defined the term “extraordinary and compelling

reasons,” except to the extent that “[r]ehabilitation of the defendant alone” is insufficient to

constitute an extraordinary and compelling reason. 28 U.S.C. § 994(t). Instead, Congress

delegated the authority to define “extraordinary and compelling reasons” to the United States

Sentencing Commission. Section 1B1.13 of the Sentencing Guidelines explains that a sentence

reduction under § 3582(c)(1)(A) may be ordered where a court determines:

       [A]fter considering the factors set forth in 18 U.S.C. § 3553(a), . . . that—

              (1) (A) Extraordinary and compelling reasons warrant the
                        reduction; . . .

              (2) the defendant is not a danger to the safety or any other
                          person or to the community, as provided in 18 U.S.C.
                          § 3142(g); and

              (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       Application Note 1 to section 1B1.13 discusses the meaning of “extraordinary and

compelling reasons,” and lists three specific qualifying circumstances: (1) a defendant’s medical

condition, (2) age, or (3) family circumstances. § 1B1.13, n.1(A)-(C). This Note states:

       Provided the defendant [is not a danger to the safety of any person or to the
       community], extraordinary and compelling reasons exist under any of the
       circumstances set forth below:

              (A) Medical Condition of the Defendant

                  (i)      The defendant is suffering from a terminal illness (i.e., a
                           serious and advanced illness with an end of life
                           trajectory). A specific prognosis of life expectancy (i.e.,

                                                 7
Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 8 of 15




                     a probability of death within a specific time period) is
                     not required. Examples include metastatic solid-tumor
                     cancer, amyotrophic lateral sclerosis (ALS), end-stage
                     organ disease, and advanced dementia.

       (ii)          The defendant is—

              (I)        suffering from a serious physical or mental
                         condition,

              (II)       suffering from a serious functional or cognitive
                         impairment, or

              (III)      experiencing deteriorating physical or mental health
                         because of the aging process,

              that substantially diminishes the ability of the defendant to
              provide self-care within the environment of a correctional
              facility and from which he or she is not expected to recover.

    (B) Age of the Defendant. The defendant

        (i)          is at least 65 years old;

        (ii)         is experiencing a serious deterioration in physical or
                     mental health because of the aging process; and

        (iii)        has served at least 10 years or 75 percent of his or her
                     term of imprisonment, whichever is less.

    (C) Family circumstances.

       (i)           The death or incapacitation of the caregiver of the
                     defendant’s minor child or minor children.

       (ii)          The incapacitation of the defendant’s spouse or
                     registered partner when the defendant would be the only
                     available caregiver for the spouse or registered partner.




                                            8
        Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 9 of 15




§ 1B1.13 n.1(A)-(C). Application Note 1 further provides a “catch-all” provision, which allows a

court to modify a sentence for “extraordinary and compelling reason[s] other than, or in

combination with, the reasons described in subdivisions (A) through (C).” § 1B1.13 n.1(D). 5

       The Application Notes only provide “helpful guidance” and are “not ultimately

conclusive . . . .” United States v. Rodriguez, 451 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (quoting

United States v. Fox, No. 14-03, 2019 U.S. Dist. LEXIS 115388, at *5 (D. Me. July 11, 2019)).

Since the Sentencing Commission has not yet amended section 1B1.13 or its commentary to

account for the First Step Act, a district court has the authority to independently assess whether

there are extraordinary and compelling reasons warranting a sentence reduction under

§ 3582(c)(1)(A). See Rodriguez, 451 F. Supp. 3d at 395.

       In general, however, “[i]n the context of the current global pandemic, [c]ourts around the

country have [only] granted compassionate release where the defendant suffers from a serious

condition that increases the likelihood of severe consequences from COVID-19.” United States v.

Somerville, 463 F. Supp. 3d 585, 596 (W.D. Pa. 2020) (internal quotations omitted) (quoting

United States v. Brooks, No. 07-20047, 2020 U.S. Dist. LEXIS 85671, at *14 (C.D. Ill. May 15,

2020)). In the Third Circuit, this means that “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). In addition,

“[m]ost, though not all, of the cases where compassionate release has been granted also involved

some showing that COVID-19 is actually present, usually to a significant degree, in the facility



5
    Although by its express language section 1B1.13 applies to motions brought by the Director
    of the BOP, the current consensus is that the First Step Act removed this requirement. See
    generally United States v. Rodriguez, 451 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (considering
    whether a defendant bringing a direct-to-court motion for compassionate release demonstrated
    “extraordinary and compelling reasons” and using § 1B1.13 as “helpful guidance.”).
                                                 9
        Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 10 of 15




where the prisoner is incarcerated.” Somerville, 463 F. Supp. 3d at 596. Thus, “a prisoner seeking

release due to COVID-19 must at least show: (1) a sufficiently serious medical condition, or

advanced age, placing the prisoner at a uniquely high risk of grave illness or death if infected by

COVID-19; and (2) an actual, non-speculative risk of exposure to COVID-19 in the facility where

the prisoner is held.” Id. at 596-97.

       If a district court determines that an extraordinary and compelling reason exists, it must

then weigh that reason against the § 3553(a) factors to determine if a sentence reduction is

warranted and, if so, the extent of such reduction. See id. at 588 (“[T]he Court must weigh [the]

extraordinary circumstances against the ordinary sentencing factors under 18 U.S.C. § 3553(a).”).

Section 3553(a) establishes factors for a court to consider in initially imposing a sentence. Not

every factor is applicable, however, when considering a motion for compassionate release. In the

instant case, the applicable factors are:

       (1) the nature and circumstances of the offense and the history and characteristics
           of the defendant;

       (2) the need for the sentence imposed—

                (A) to reflect the seriousness of the offense, to promote respect for
                    the law, and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the defendant; and

                (D) to provide the defendant with needed educational or vocational
                    training, medical care, or other correctional treatment in the
                    most effective manner[.]

         . . . [and]

       (6) the need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct[.]




                                                 10
        Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 11 of 15




§ 3553(a)(1)-(2), (6). Therefore, if a balance of a defendant’s extraordinary and compelling

reasons with the § 3553(a) factors support a reduced sentence, and that reduction is consistent with

applicable policy statements of the Sentencing Commission, a court may reduce a defendant’s

prison term, modify the terms of supervised release, or both.

       B.      Defendant’s Motion to Reduce Sentence Will Be Denied

       Defendant’s Motion to Reduce Sentence will be denied. He applied to the BOP for

compassionate release, and his request was granted. He is currently serving the remainder of his

sentence in home confinement. Although he has been diagnosed with squamous cell carcinoma,

this condition does not justify reducing his sentence further to time-served. Moreover, the relevant

§ 3553(a) sentencing factors weigh against a reduction or further modification of his sentence. 6

Each of these conclusions is discussed in turn.

               1.      Defendant’s Cancer Diagnosis Does Not Present an Extraordinary
                       and Compelling Reason for Reducing His Sentence Further to
                       Time-Served

       Defendant contends that his “medical condition and the required treatment of it satisfy the

‘extraordinary and compelling reasons’ standard set forth under § 3582(c)(1)(A)(i).” (Doc. No.

113 at 4.) Though Defendant was “released from FCI Schuylkill to serve the remainder of his term

of imprisonment on home confinement,” he avers that “[t]he procedural requirements of his BOP

home confinement are at times interfering with his scheduled treatments and are adding

unwarranted stress and discomfort.” (Id. at 4, 8.) The Government acknowledges Defendant’s

allegations “that he has been diagnosed with Stage 3 HPV+ squamous cell carcinoma” and “has

been undergoing treatment at a local hospital,” but maintains that his “complaints regarding the



6
    Because the Court will deny Defendant’s Motion for the reasons given, it is not necessary to
    determine whether a reduction in Defendant’s sentence is also consistent with applicable policy
    statements of the Sentencing Commission.
                                                  11
        Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 12 of 15




current conditions of his modest degree of confinement” are not extraordinary and compelling

reasons to end his sentence. (Doc. No. 115 at 4-5.)

       Defendant’s recent squamous cell carcinoma diagnosis does present a COVID-19 risk

factor. The Centers for Disease Control and Prevention (“CDC”) lists cancer as a condition which

can subject adults to an increased risk of severe illness from COVID-19. See People with Certain

Medical Conditions, CENTERS       FOR   DISEASE CONTROL     AND   PREVENTION (Mar. 15, 2021),

https://www.cdc.gov/coronavirus/2019-ncov/need-extraprecautions/people-with-medical-

conditions.html. However, Defendant has been serving the remainder of his sentence in home

confinement since September 10, 2020 and is no longer significantly exposed to an actual, non-

speculative risk of contracting COVID-19 at FCI Schuylkill. Therefore, “there is no extraordinary

and compelling reason to reduce his sentence” under § 3582(c)(1)(A)(i). United States v. Bradley,

No. 13-20622-01, 2020 WL 4676377, at * 2 (E.D. Mich. Aug. 12, 2020).

       In procedurally analogous cases, courts have declined to reduce a defendant’s sentence

where the BOP has granted release to home confinement, and the defendant suffers from serious

health conditions. See, e.g., Bradley, 2020 WL 4676377; United States v. Tagliaferri, No. 13-115,

2019 WL 6307494, at *1 (S.D.N.Y. Nov. 25, 2019). In Bradley, the defendant moved for

compassionate release due to the spread of COVID-19 and “sought to reduce his sentence to time

served or modification of his sentence to serve the remainder on supervised release or home

confinement.” Bradley, 2020 WL 4676377, at *1. The defendant noted that he suffered from

“diabetes, hypertension, hyperlipidemia and obstructive arterial disease.” Id. at *2 (internal

quotations and citation omitted). After filing his motion, the BOP “released him from incarceration

to serve the remainder of his sentence under home confinement,” which the BOP “concluded . . .

[was] an adequate location” for serving the balance of his sentence. Id. at *1-2.



                                                12
        Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 13 of 15




       But the defendant still “maintain[ed] his motion for relief” and asked the court to “enter an

[o]rder modifying its [j]udgment to reduce [his] sentence to time served” or change his two

sentences to run concurrently. Id. at *1 (internal quotations and citations omitted). He argued that

“[a] reduction in sentence to time served [was] . . . consistent with the sentencing guidelines and

is consistent with BOP’s determination of the risk factors.” Id. at *2. Nevertheless, the court

denied defendant’s motion because “[d]efendant’s risk of contracting COVID-19 has decreased

since leaving his dorm-style room [in prison] and returning home to live with his wife.” Id. “Now

that [d]efendant is serving the remainder of his term on home confinement, there is no

extraordinary and compelling reason to reduce his sentence.” Id.

       Here, the Court agrees with the rationale in Bradley and finds that there is no extraordinary

and compelling reason to reduce Defendant Bucci’s sentence further to time-served. While

Defendant is suffering from a serious physical condition, 7 he is serving the latter half of his 78-

month sentence at home where his risk of contracting COVID-19 is small compared to his risk of

contracting the virus at FCI Schuylkill. Moreover, now that Defendant is in home confinement,

he has greater access to cancer treatment and medical care. As the Government notes in its

Response, any concerns Defendant has about his access to treatment and alleged delays in

treatment approval by the BOP’s home confinement program can be raised through “an

administrative remedy process” 8 which, to the Government’s knowledge, Defendant “has not

attempted to use . . . to present any complaint.” (Doc. No. 115 at 5, 7.) For these reasons,




7
    See U.S.S.G. § 1B1.13 n.1(A)(ii)(I).
8
    See supra note 2.
                                                13
         Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 14 of 15




Defendant’s cancer diagnosis, in light of his release to home confinement, does not establish an

extraordinary and compelling reason justifying a further modification or reduction in sentence. 9

                2.       The § 3553(a) Factors Weigh Against Reducing Defendant’s Sentence
                         to Time-Served

        The relevant § 3553(a) factors also do not support reducing Defendant’s sentence to time-

served. First, the Court has examined the nature and circumstances of the offenses and Defendant’s

history and characteristics. See § 3553(a)(1). Although Defendant asserts that he “understands

the gravity of his past mistakes and poses no safety risk to the public” (Doc. No. 113 at 11), the

offenses that led to his incarceration are serious crimes, and nine of his victims vehemently oppose

a sentence reduction (see Doc. No. 115 at 6-7). 10 Defendant “engaged in a long-running scheme

to defraud his clients, friends, family members, and others out of more than $3 million by

convincing them to invest in, or loan him money for, nonexistent business ventures.” (Id. at 5.)

Defendant then used the victims’ money to “support his own high-end lifestyle, to pay off extensive

credit card debt, and to pay earlier victims.” (Id. at 6.) Defendant claims that his present situation

“strengthens his resolve to respect the law and avoid future crimes” (Doc. No. 113 at 6), but given

the circumstances surrounding his years-long fraudulent scheme involving over 20 victims, there

is no assurance that he would be deterred from committing additional crimes if released from home

confinement.

        The Court also has considered whether Defendant’s release would reflect the seriousness

of the offenses, promote respect for the law, provide just punishment, afford adequate deterrence,

and protect the public from further crimes by him. See § 3553(a)(2)(A)-(C). Defendant has served


9
     Defendant is sixty-four years old. (See Doc. No. 113 at 11 n.7); U.S.S.G. § 1B1.13 n.1(B). He
     does not state in his Motion that he is a caregiver to minor children. See § 1B1.13 n.1(C).
     Thus, these factors are not relevant here.
10
     See supra note 3.
                                                 14
          Case 2:14-cr-00191-JHS Document 116 Filed 03/25/21 Page 15 of 15




roughly half of his 78-month sentence. (See Doc. No. 115 at 1.) His crimes warrant the sentence

he received. 11 For this reason, reducing his sentence to time-served at this point would neither

reflect the seriousness of his offenses, promote respect for the law, provide just punishment, afford

adequate deterrence, nor protect the public from further crimes he may commit.

         Lastly, the Court has considered the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct. See § 3553(a)(6).

Defendant received a sentence within the range set by the Sentencing Guidelines, which Congress

created to specifically address sentencing disparities. To reduce Defendant’s sentence further

would frustrate the Sentencing Commission’s goal of avoiding unwarranted sentence disparities

among similarly situated defendants and ensuring consistent punishment for similar offenses.

Therefore, none of the applicable § 3553(a) factors favor reducing Defendant’s sentence.

IV.      CONCLUSION

         For the foregoing reasons, Defendant’s Motion to Reduce Sentence (Doc. No. 113) will be

denied. An appropriate Order follows.




11
      In United States v. Pawlowski, the Third Circuit held the following regarding 18 U.S.C. §
      3553(c)(1)(A) and its requirement that a court reviewing a motion for compassionate release
      consider the § 3553(a) factors to the extent they are applicable:

         Because a defendant’s sentence reflects the sentencing judge’s view of the §
         3553(a) factors at the time of sentencing, the time remaining in that sentence may—
         along with the circumstances underlying the motion for compassionate release and
         the need to avoid unwarranted disparities among similarly situated inmates—
         inform whether immediate release would be consistent with those factors.

      967 F.3d 327, 331 (3d Cir. 2020).
                                                 15
